EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew H. Szalach on 7/19/2021.
The application has been amended as follows: 
The claims: 
(Currently Amended) A fluid-filled chamber comprising: 
a first barrier layer formed from a polymer material;
a second barrier layer formed from a polymer material, the second barrier layer attached to the first barrier layer and cooperating with the first barrier layer to define an interior void and a peripheral flange; and
a third layer formed from a polymer material, disposed within the interior void, attached to an interior surface of at least one of the first barrier layer and the second barrier layer, and extending from the peripheral flange at a medial side to the peripheral flange at a lateral side, the third layer including mineral mica deposited on an outer surface of the third layer and operable to provide the one of the first barrier layer and the second barrier layer with an iridescent appearance caused by differential refraction of light waves.
Cancel claims 2, 11-14, and 16-20. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 2005/0097777 to Goodwin (hereinafter “Goodwin”), 
US 2006/0241211 to Coughlin et al. (hereinafter “Coughlin”), and 
US 5,042,176 to Rudy (hereinafter “Rudy”).
Goodwin discloses a fluid-filled bladder 40 for an article of footwear comprising a sealed outer barrier and a tensile member as shown in figures 4A and 4B. The sealed outer barrier 50 comprises a first barrier layer 52 and a second barrier layer 53 bonded to each other around their respective peripheries to form a sealed chamber.  The tensile member is positioned inside the sealed chamber (paragraph 42).  The first and second barrier layers, each comprise three layers: polyurethane layer/ethylene alcohol copolymer layer/ polyurethane layer (paragraph 54).  The three layers are expected to be co-extensive to each other so as to provide effective barrier performance.  The polyurethane layer of the multilayered barrier disposed within the sealed chamber is equated to the claimed third layer.  
Coughlin discloses an effect pigment comprising natural mica coated with titanium dioxide imparting high luster with an appearance of smoothness and great depth (paragraph 13 and 38).  The effect pigment is incorporated into polyester or acrylic resin to produce a coating which resembles mother-of pearl (paragraph 38).  The coating is used to improve the look of shoes (paragraph 33).  
A person of ordinary skill in the art would have been motivated to provide a coating comprising an effect pigment disclosed in Coughlin on the outermost layer of the multilayered barrier or the outermost surface of the sealed chamber disclosed in Goodwin to improve the look of shoes.
As such, the combined teachings of Goodwin and Coughlin fail to suggest a fluid-filled chamber comprising mineral mica deposited on an outer surface of an intermediate third layer to impart an iridescent appearance to one of the first barrier layer and the second barrier layer.   
Rudy discloses a load carrying gas pressurized cushioning device comprising a first barrier layer 79, a second barrier layer 80, and a third barrier layer 78 connecting the first and second barrier layers together (figures 10 and 10 A).  
Rudy fails to teach the cushioning device comprising the first barrier layer attached to and cooperating with the second barrier layer to define an interior void and a peripheral flange, nor is the third barrier layer disposed within the interior void, extending from the peripheral flange at a medial side to the peripheral flange at a lateral side.  There is no teaching or suggestion that mineral mica is deposited on an outer surface of the third barrier layer.  
   Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a fluid-filled chamber with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788